Citation Nr: 1513818	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of a rating reduction from 60 percent to 10 percent for urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, on the basis of clear and unmistakable error (CUE) on part of a February 2007 rating decision, for accrued benefits purposes.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Army from April 1968 to October 1969.  The appellant is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an November 2008 rating decision by the Denver, Colorado, Regional Office of the Department of Veterans Affairs (VA), which determined that there was CUE with respect to a February 2007 rating decision granting the Veteran an increased evaluation, from 10 percent to 60 percent, for urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy.  Accordingly, the November 2008 decision reduced the aforementioned evaluation, from 60 percent to 10 percent, effective February 1, 2009.  

The Veteran filed a timely substantive appeal of the rating reduction for his urinary incontinence in January 2010.  In March 2010, the claims file was transferred to the custody of the Waco, Texas, VA Regional Office (RO), which is now the agency of original jurisdiction (AOJ) over the current appeal. 

The Veteran died in May 2012, during the pendency of the appeal but before it was sent to the Board.  In June 2012, VA received a timely application from the Veteran's surviving spouse to be substituted as the claimant for aforementioned issue on appeal.  VA now recognizes the widow as the claimant and appellant in the pending appeal for purposes of accrued benefits.  The appeal was certified to the Board in August 2013. 

At a January 2015 hearing, the appellant, accompanied by her representative, appeared before the Board to submit oral testimony and arguments in support of her appeal before the undersigned traveling Veterans Law Judge sitting at the RO.  A copy of the transcript of this hearing has been duly obtained and associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The 60 percent rating for urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, was reduced to a 10 percent rating effective February 1, 2009, based on a finding of CUE in the February 2007 rating decision. 

2. The February 2007 rating decision, which increased the rating for service-connected for urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, to 60 percent from August 7, 2006, does not contain an outcome-determinative error in applying the applicable law to the facts that were then before the adjudicator. 


CONCLUSION OF LAW

The reduction of the disability rating for urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, from 60 percent to 10 percent, effective February 1, 2009 was improper.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105(a), 38 C.F.R. § 4.115a, Diagnostic Code 7528 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to restore the late Veteran's 60 percent rating for service-connected urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, for purposes of accrued benefits, a detailed discussion as to how VA satisfied any applicable duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran was diagnosed with carcinoma of the prostate in 1995 and underwent a radical prostatectomy in November 1995.  By rating decision dated in May 2000, he was awarded service-connection for urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, effective August 27, 1999 (i.e., the date of receipt of his original claim for VA compensation for prostate cancer).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).  

The Veteran's service-connected residuals of prostate cancer, status post radical prostatectomy, are rated under the criteria contained in 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014), for evaluating malignant neoplasms of the genitourinary system.  This Diagnostic Code provides, in pertinent part, that if there has been no local recurrence of cancer or metastasis, this disability is to be rated on its residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The clinical evidence clearly demonstrates that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for prostate cancer after his November 1995 radical prostatectomy.  His prostate cancer did not locally recur in his genitourinary system or otherwise metastasize elsewhere during the remainder of his life.  Similarly, no renal dysfunction was clinically demonstrated following the Veteran's diagnosis of prostate cancer and subsequent prostatectomy in 1995 and for the remainder of his life.  The predominant disabling symptom associated with the Veteran's postoperative radical prostatectomy residuals was urinary incontinence and so he was rated under the criteria for voiding dysfunction and urinary frequency, contained in 38 C.F.R. § 4.115a, which provides for the following:

Voiding Dysfunction (Urine Leakage) under 38 C.F.R. § 4.115a

Contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  

An evaluation of 60 percent disabling is available when 
these factors require the use of an appliance or the 
wearing of absorbent materials which must be changed 
more than 4 times per day. 

An evaluation of 40 percent disabling is available when 
there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  


A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed 
less than 2 times per day.  38 C.F.R. § 4.115a.

Urinary Frequency under 38 C.F.R. § 4.115a

For urinary frequency, an evaluation of 10 percent 
disabling is available for urinary frequency manifested 
by a daytime voiding interval between two and three 
hours, or awakening to void two times per night.

The next higher evaluation of 20 percent disabling is 
available for urinary frequency manifested by a daytime 
voiding interval between one and two hours or awakening 
to void three to four times per night.

The maximum evaluation of 40 percent disabling is 
available for urinary frequency manifested by a daytime 
voiding interval of less than one hour or awakening to 
void five or more times per night.  38 C.F.R. § 4.115.

38 C.F.R. § 4.115a (2014).

In November 2006, the Veteran filed a claim for a rating increase in excess of 10 percent for urinary incontinence, residual of prostate cancer, status post radical prostatectomy.  

VA outpatient treatment records dated September - October 2006 show that the Veteran complained of increased urinary incontinence.  

The report of a November 2006 VA genitourinary examination shows that the Veteran reported that in the past year he experienced urinary frequency every 2 - 3 hours per day and nocturia 3 times at night.  However, he recently experienced a worsening of his urinary stress incontinence, with urine leakage when rising from a seated to a standing position, which compelled him to wear absorbent undergarment pads that he needed to change at a rate of 6 - 8 times daily, and episodes of nocturnal incontinence two times per week, which compelled him to wear an adult diaper when sleeping at night.  He also reported that he also experienced fecal incontinence, but only during sexual intercourse.  The Veteran reported that two months earlier he developed acute onset of low back pain with left-sided sciatica.  An MRI revealed bulging discs and spinal stenosis.  In his commentary, the examining clinician stated the following:

Although this veteran had underlying urinary symptoms following prostate surgery, it has dramatically worsened and he has developed incontinence of stool with sexual intercourse acutely following the development of his spinal stenosis which concerns me for a lumbar nerve root compression or cauda equina syndrome causing his incontinence of stool and aggravating his urinary symptoms.

Based on the above evidence, a rating decision dated in February 2007 granted the Veteran a 60 percent evaluation for urinary incontinence, effective August 7, 2006.  The rating specialist who rendered this decision presented the following narrative in his reasons and bases for allowance of the rating increase:

The evaluation of carcinoma of the prostate status post radical prostatectomy with urinary incontinence is increased to 60 percent disabling effective August 7, 2006.  The VA treatment reports showed recent complaint of urinary incontinence.  However, few details were discussed.  On the VA exam [the Veteran] stated [that he had] severe incontinence and [had] to change [his absorbent] pad up to 8 times per day.  This was supported by [his] history on the VA exam.  Therefore, an evaluation of 60 percent is assigned from August 7, 2006.  An evaluation of 60 percent is assigned whenever there is a requirement for use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In April 2008, the Veteran filed another increased claim. He reported that he experienced constant urinary voiding. 

A September 2008 rating decision informed the Veteran that VA proposed to reduce his 60 percent rating for urinary incontinence, citing recently received treatment records and the report of a May 2008 VA examination and detailing the reasons and bases for the proposed reduction.  The September 2008 decision determined that there was CUE with respect to the February 2007 rating decision in assigning the 60 percent evaluation for urinary frequency because the VA decision maker did not find that the medical evidence of record at the time of the February 2007 decision, including the November 2006 VA medical exam, indicated that the increase in urinary incontinence symptoms was not related to the Veteran's service-connected prostate cancer.  The CUE determination and a reduction of the 60 percent rating to 10 percent were implemented in the November 2008 rating decision now on appeal.  (A subsequent April 2010 rating decision informed the Veteran that this reduction would take effect February 1, 2009.)

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  In order for clear and unmistakable error to exist, the United States Court of Appeals for Veterans Claims (Court) has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

It is important to understand that clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Relevant evidence at the time of the February 2007 rating decision included VA outpatient treatment records dated in 2006 and November 2006 examination report, in which the Veteran reported that he experienced urine leakage when rising from a seated to a standing position, which compelled him to wear absorbent undergarment pads that he needed to change at a rate of 6 - 8 times daily.  This finding alone would support the assignment of a 60 percent evaluation on the basis of voiding dysfunction under the rating code.  The opinion of the November 2006 VA examiner was that although the Veteran had underlying urinary incontinence following prostate surgery, it dramatically worsened acutely following development of spinal stenosis, "which concerned [the clinician] for a lumbar nerve root compression or cauda equina syndrome. . . aggravating [the Veteran's] urinary symptoms."  

As set forth, the November 2008 rating decision (implementing the rating reduction proposed in the September 2008 rating decision and its finding of CUE) apparently did not find error with the February 2007 rating decision's application of the rating schedule.  Rather, the November 2008 rating decision found there was error in attributing the objective findings regarding the increase in severity of the Veteran's urinary incontinence to his service-connected prostate cancer residuals.  As to this question, the clinical evidence of record at the time of the February 2007 rating decision, while strongly suggesting that the Veteran's non-service-connected low back disability contributed to a worsening of his urinary incontinence symptoms, did not definitively and unambiguously delineate and distinguish which urinary incontinence symptoms were attributable to his service-connected prostate cancer residuals, versus those that were separately and distinctly attributable to radiculopathy associated with his non-service-connected low back disability.    

On review, the correct facts, as they were known, were before the claims adjudicator in February 2007, when the rating decision was rendered that assigned an increased evaluation to 60 percent for the Veteran's urinary incontinence.  Considering the evidence referenced above, it is not undebatable that an error was made in attributing the increase in severity of the Veteran's urinary incontinence to his service-connected prostate cancer residuals.  That is, the clinical evidence before the RO in February 2007 could be interpreted by a factfinder as being either for or against such a finding.  As such, to the extent it is not possible to separate the effects of a service-connected condition from a non-service-connected condition, reasonable doubt must be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Board acknowledges that subsequent clinical evidence added to the record since the February 2007 rating decision clearly attribute the increase in severity of the Veteran's urinary incontinence to his non-service-connected low back disability.  The proposed rating reduction and subsequent implementing decision relies heavily on this medical evidence.  This evidence, however, was not of record at the time of the February 2007 rating decision and is not for consideration in determining whether that rating decision contains clear and unmistakable error.  Accordingly, the Board concludes that the February 2007 rating decision did not contain CUE and the reduction of the rating for urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, from 60 percent to 10 percent, was improper.  38 C.F.R. § 3.105(a).

Finally, without regard to the CUE question, consideration has been given to whether the reduction itself would have been proper.   For ratings in effect for fewer than five years, as is the case here, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344(c) (2014). 

However, as discussed, the RO did not find improvement in the Veteran's urinary incontinence.  The RO instead determined that there was CUE in the February 2007 decision which assigned a 60 percent rating.  Specifically, that the evidence of record did not show that the increase in severity of the Veteran's urinary incontinence was due to his service-connected residuals of prostate cancer, status post radical prostatectomy.  Put another way, there was no actual improvement of the Veteran's urinary incontinence.  A reduction of the rating under § 3.344(c) would thereby be improper.






	(CONTINUED ON NEXT PAGE)



ORDER

The reduction of the rating for the Veteran's urinary incontinence, residual of carcinoma of the prostate, status post radical prostatectomy, from 60 percent to 10 percent, effective February 1, 2009, was improper; for purposes of accrued benefits, the 60 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


